--------------------------------------------------------------------------------

Exhibit 10.1
 
Aware, Inc.
 
Unrestricted Stock Award Agreement
 
  This Agreement is entered into as of July __, 2010 by and between Aware, Inc.
(the “Company”) and [_______________] (the “Grantee”).
 
  For valuable consideration, the receipt of which is hereby acknowledged, the
parties hereby agree as follows:
 
  1. Unrestricted Stock Award.  In the event that Grantee continues to serve as
a director, officer or employee of the Company or any subsidiary of the Company
on the date indicated below, the Company shall issue to Grantee, at no cost to
Grantee, an unrestricted stock award, pursuant to Section 7 of the Company’s
2001 Nonqualified Stock Plan (the “Plan”), of the applicable number shares of
common stock, $0.01 par value per share, of the Company (“Unrestricted Stock”)
indicated below.
 
1.1 On August 2, 2010, [___________] shares of Unrestricted Stock.
 
  The above unrestricted stock award has been granted to the Grantee in
consideration of the Grantee’s service as director of the Company from June 1,
2010 to May 31, 2011.  The Company may, in its sole discretion, accelerate the
date on which some or all of the Unrestricted Stock described above is issued.
 
  2. Nontransferability.  Grantee may not sell, assign, transfer, pledge or
otherwise encumber Grantee’s right to receive the Unrestricted Stock.
 
  3. No Special Rights.  Nothing contained in the Plan or this Agreement shall
confer upon the Grantee any right with respect to the continuation of his or her
services to the Company or interfere in any way with the right of the Company at
any time to terminate such services or to increase or decrease the Grantee’s
compensation.
 
  4. Withholding.  Grantee shall, no later than the date as of which the value
of any Unrestricted Stock first becomes includable in the gross income of the
Grantee for Federal income tax purposes, pay to the Company, or make
arrangements satisfactory to the Company regarding payment of any Federal,
state, local and/or payroll taxes of any kind required by law to be withheld
with respect to such income.  The Company and its affiliates shall, to the
extent permitted by law, have the right to deduct any such taxes from any
payment of any kind otherwise due to Grantee.  Grantee may elect to have such
tax withholding obligation satisfied, in whole or in part, by (i) authorizing
Merrill Lynch to withhold from the Unrestricted Stock a number of shares with an
aggregate Fair Market Value (as defined in the Plan, and determined of the date
the withholding is effected) that would satisfy the withholding amount due with
respect to such Award, or (ii) delivering to Merrill Lynch a check that would
satisfy the withholding amount due.
 
 
 
 
 
 
  5. Subdivisions, Stock Splits, Mergers, etc. If the Company shall effect any
subdivision or consolidation of shares of its stock or other capital
readjustment, the payment of a stock dividend, or other increase or reduction of
the number of shares outstanding, in any such case without receiving
compensation therefor in money, services or property, or if the Company merges
with one or more corporations or other business entities, or if there is a
consolidation of the Company and one or more corporations or other business
entities, or if the Company is liquidated, or sells or otherwise disposes of
substantially all of its assets, then the number and class of shares of
Unrestricted Stock to be issued pursuant to this Agreement shall be
appropriately adjusted in such a manner as to entitle the Grantee to receive
upon the issuance of such Unrestricted Stock, the same total number and class of
shares as he or she would have received as a result of the event requiring the
adjustment had such Unrestricted Stock been issued immediately prior to such
event.
 
  Except as hereinbefore expressly provided, the issue by the Company of shares
of stock of any class, or securities convertible into shares of stock of any
class, for cash or property, or for labor or services, either upon direct sale
or upon the exercise of rights or warrants to subscribe therefor, or upon
conversion of shares or obligations of the Company convertible into such shares
or other securities, shall not affect, and no adjustment by reason thereof shall
be made with respect to, the number or class of shares of Unrestricted Stock to
be issued pursuant to this Agreement.
 
  6. Miscellaneous.
 
6.1 Except as provided herein, this Agreement may not be amended or otherwise
modified unless evidenced in writing and signed by the Company and the Grantee.
 
6.2 This Agreement shall terminate immediately in the event that Grantee, for
any reason, is no longer an employee, officer or director of the Company or a
subsidiary of the Company (including, without limitation, by reason of death,
disability, the Grantee’s voluntary resignation or the dismissal of the Grantee
for any reason, with or without cause).
 
6.3 All notices under this Agreement shall be mailed or delivered by hand to the
parties at their respective addresses set forth beneath their names below or at
such other address as may be designated in writing by either of the parties to
one another.
 
6.4 This Agreement shall be governed by and construed in accordance with the
laws of The Commonwealth of Massachusetts, without regard to its principles of
conflicts of laws.
 
6.5 This Agreement  is executed in two (2) counterpart originals, one (1) to be
retained by the Grantee and one (1) to be retained by the Company.
 
*           *           *
 
 
- 2 -
 
 
 
   IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed as an agreement under seal as of the date first written above.
 

  Aware, Inc.   40 Middlesex Turnpike   Bedford, MA 01730       By:     Title:  
    GRANTEE           Name:       Address:        

 
- 3 -
                                                             